DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degner et al. (US 2015/0262907 A1) in view of Oktay et al. (US 5,647,429).

Re. claims 1, 7, and 13: Degner discloses an information handling system comprising: 
an information handling resource (202); (see fig. 3; para. 0026-0027)
heat-rejecting media (112) thermally coupled to the information handling resource, the heat rejecting media comprising: (see fig. 2-5; para. 0025-0027)
a heatpipe structure (112) comprising a plurality of heatpipes (differently angled portions and different distal ends), the plurality of heatpipes comprising: (see fig. 5-7; para. 0029-0032)
a generally-cylindrical first pipe (portion of 112 immediately adjacent 110, 202) mechanically coupled at a location proximate the information handling resource and having a first cross-sectional area based on a first height and a first lateral width; (see fig. 5-6; para. 0029-0031)
a generally-cylindrical second pipe (angled portion of 112 adjacent to the first pipe) mechanically coupled to the first pipe; and (see fig. 5) 
a generally-cylindrical third pipe (distal portion of 112 with fins 502) mechanically coupled to the second pipe, such that the second pipe is coupled between the first pipe and the third pipe and the first pipe, second pipe, and third pipe form a closed plenum; and (see fig. 5)
a finstack (502) structure comprising a plurality of fins mechanically and thermally coupled to the third pipe. (see fig. 5; para. 0029)
However, Degner fails to disclose:
the second pipe having a second cross-sectional area based on a second height and a second lateral width less than the first cross-sectional area, wherein the second cross-sectional area and the second lateral width is less than the first lateral width; and
the third pipe having a third cross-sectional area based on a third height and a third lateral width, wherein the third cross-sectional area is less than the second cross-sectional area and the third lateral width is less than the second lateral width;
coupling the first heat pipe to the second heat pipe and coupling the second heat pipe to the third heat pipe.
However, Oktay discloses:
A heat source (61); (see fig. 5, 6; col. 9 ln. 27 – col. 10 ln. 24)
heat-rejecting media (40) thermally coupled to the information handling resource, the heat rejecting media comprising: (see fig. 3; col. 7 ln. 62 – col. 8 ln. 28)
a heatpipe structure comprising a plurality of heatpipes (different cross sectional area portions), the plurality of heatpipes comprising: 
a generally-cylindrical first pipe (43) mechanically coupled and having a first cross-sectional area based on a first height and a first lateral width (fixed radius means the height and width are the same); (see fig. 3; col. 7 ln. 29-61)
a generally-cylindrical second pipe (42) mechanically coupled to the first pipe having a second cross-sectional area (smaller fixed radius) based on a second height and a second lateral width, wherein the second cross-sectional area is less than the first cross-sectional area and the second lateral width is less than the first lateral width; and (see fig. 3; col. 7 ln. 29-61)
a generally-cylindrical third pipe (41) mechanically coupled to the second pipe having a third cross-sectional area based on a third height and a third lateral width, wherein the third cross-sectional area is less than the second cross-sectional area and the third lateral width is less than the second lateral width, such that the second pipe is coupled between the first pipe and the third pipe and the first pipe, second pipe, and third pipe form a closed plenum; and (see fig. 3; col. 4 ln. 5-40, col. 7 ln. 29-61)
coupling the first heat pipe to the second heat pipe and coupling the second heat pipe to the third heat pipe. (connected via screw threads 44) (see fig. 3; col. 7 ln. 62 – col. 8 ln. 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the cross-sectional area of the first, second, and third pipes of Degner to be the same as what is taught by Oktay while making the three pipes by coupling separate pipes together with screw threads. One of ordinary skill would have been motivated to do this in order to make the cooling commensurate with the miniaturization of computer systems and chips and to eliminate the thermal limits in electronic packaging. (Oktay col. 2 ln. 54 – col. 3 ln. 16)

Re. claims 2, 8, and 14: Degner discloses wherein the heat-rejecting media further comprises a thermally-conductive baseplate (110) mechanically coupled between the information handling resource (202) and the first pipe (112). (see fig. 3, 6; para. 0024-0025)
Re. claims 3, 9, and 15: Degner discloses wherein at least one of the first pipe (112), second pipe, and third pipe is rectangular cylindrical in shape. (see fig. 2)

Re. claims 4, 10, and 16: Degner discloses the plurality of heat pipes further comprise:
a generally-cylindrical fourth pipe (angled portion of 112 adjacent between center of 112 and 504) mechanically coupled to the first pipe (center of 112); and (see fig. 5)
a generally-cylindrical fifth pipe (distal portion of 112 with fins 504) mechanically coupled to the second pipe, such that the fourth pipe is coupled between the first pipe and the fifth pipe and the first pipe, second pipe, third pipe, fourth pipe, and fifth pipe form a closed plenum; and (see fig. 5)
the heat-rejecting media further comprises a second fin stack structure (504) comprising a plurality of fins mechanically and thermally coupled to the fifth pipe.
Degner fails to disclose:
the second pipe having a second cross-sectional area less than the first cross-sectional area; and
the third pipe having a third cross-sectional area less than the second cross-sectional area.
However, Oktay discloses:
a generally-cylindrical middle pipe (42) mechanically coupled to the first pipe having a second cross-sectional area (smaller fixed radius) less than the first cross-sectional area (cross section of 43); and (see fig. 3; col. 7 ln. 29-61)
a generally-cylindrical distal pipe (41) mechanically coupled to the second pipe having a third cross-sectional area less than the second cross-sectional area, such that the second pipe is coupled between the first pipe and the third pipe and the first pipe, second pipe, and third pipe form a closed plenum; and (see fig. 3; col. 4 ln. 5-40, col. 7 ln. 29-61)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the other end of the heat pipe of Degner in the same shape as taught by Oktay. One of ordinary skill would have been motivated to do this in order to make the cooling commensurate with the miniaturization of computer systems and chips and to eliminate the thermal limits in electronic packaging. (Oktay col. 2 ln. 54 – col. 3 ln. 16)

Re. claims 5, 6, 11, 12, 17, and 18: Oktay discloses:
wherein the second cross-sectional area would be equal to the fourth cross-sectional area; and (see fig. 3)
wherein the third cross-sectional area would be equal to the fifth cross-sectional area. (see fig. 3)
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cross sectional areas of the second pipe and the fourth pipe be the same and to make the cross sectional areas of the first pipe and the fifth pipe be the same, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, (7th Cir. 1977). One of ordinary skill would have been motivated to do this in order to ensure even and symmetrical heat transfer and heat dissipation to both of the two ends of the heat pipe.

Response to Arguments
Applicant’s arguments, see page 8, filed 23 February 2021, with respect to the rejections of claims 8 and 14 under 35 U.S.C. 112(b) as being indefinite, in combination with the amendments to the claims, have been fully considered and are persuasive.  The rejections of claims 8 and 14 under 35 U.S.C. 112(b) as being indefinite has been withdrawn. 
Applicant's arguments, see pages 8-9, filed 23 February 2021, with respect to the rejections of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Degner in view of Oktay have been fully considered but they are not persuasive. Applicant argues that Degner fails to disclose “the first pipe, second pipe, and third pipe form a closed plenum.” The Examiner respectfully disagrees. The first, second, and third pipes of Degner all together form a closed plenum. Degner at fig. 5 shows the entire heatpipe structure formed as a unitary closed plenum. Looking to Degner’s figs. 2 and 6A-C, a cross sectional view is shown of the heat pipe 112. The heat pipe is a completely closed plenum structure. Even, assuming arguendo, if Degner would fail to teach these limitations, Oktay teaches “the first pipe, second pipe, and third pipe form a closed plenum.” 
Applicant argues that Oktay teaches a “heat pipe includes a plurality of heat pipe stages connected in cascade” at col. 4 ln. 6-7 which does not “form a closed plenum.” The Examiner respectfully disagrees. Applicant need only read 3-6 lines further to find that Oktay indeed teaches the claimed closed plenum. Oktay states in col. 4 ln. 10-13 “Preferably, the heat pipe stages have the condensers and the corresponding evaporators screwed together. Preferably, the stages of heat pipes are interconnected to form an integral part of a unitary heat pipe.” Oktay teaches the limitations of “the first pipe, second pipe, and third pipe form a closed plenum” as required by the claims. The combination of Degner and Oktay together render the claims unpatentable. The rejection is MAINTAINED.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 6, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835